Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141667                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ROSEMARY BUTLER, NORA RAYMOND,                                                                           Brian K. Zahra,
  and FLORENCE GLOVER,                                                                                                Justices
            Plaintiffs-Appellants,
  and
  MICHIGAN AFSCME COUNCIL 25, and its
  LOCALS 25, 101, 409 and 1659,
             Plaintiffs,
  v                                                                 SC: 141667
                                                                    COA: 290361
                                                                    Wayne CC: 07-710478-CL
  WAYNE COUNTY and WAYNE COUNTY
  RETIREMENT BOARD,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 27, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and MARILYN KELLY, JJ., would grant leave to appeal.

        HATHAWAY, J., states as follows:

        I am not participating in this matter because I have a vested financial interest in
  defendant Wayne County’s pension system, which is the subject matter of this litigation.
  See MCR 2.003(C)(1)(f).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2011                       _________________________________________
           p0302                                                               Clerk